internal_revenue_service national_office technical_advice_memorandum october tam-149382-02 cc tege eoeg teb number release date third party contact index uil no case-mis no --------------------- --------------------------------------------- ---------------------------- -------------------------------- ----------------------------------------- -------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ---------------------------- ------------------------ ------------------ --------------------------- ---------------------- --------------- ------------------- issuer ---------------------------- bonds ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------ issue whether spent fuel rods are solid_waste within the meaning of sec_142 of the internal_revenue_code_of_1986 the 1986_code conclusion spent fuel rods are not solid_waste tam-149382-02 facts the bonds are subject_to the 1986_code and are private_activity_bonds under sec_141 the bonds were sold as exempt facility solid_waste_disposal_facility bonds under sec_142 proceeds of the bonds were used to finance a facility that stores spent fuel rods the spent fuel rod sec_1 have no value within the meaning of sec_1 f ii b of the temporary income_tax regulations are solid and are radioactive waste the only issue presented is whether under the 1986_code solid_waste includes radioactive waste law and analysis sec_103 provides in part that gross_income does not include interest on any state_or_local_government obligation this exclusion does not apply to any private_activity_bond unless the bond is a qualified_bond within the meaning of sec_141 sec_141 defines a qualified_bond to include an exempt_facility_bond sec_142 provides that the term exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are used to provide certain enumerated exempt facilities one type of exempt facility is a solid_waste_disposal_facility sec_142 the code does not define solid_waste_disposal_facility the predecessor to sec_142 was sec_103 of the internal_revenue_code of the code sec_103 of the code generally provided that the exclusion_from_gross_income for interest on a state_or_local_bond did not apply to an industrial_development_bond however interest on an industrial_development_bond substantially_all of the proceeds of which were used to finance certain enumerated activities was excludable from gross_income the relevant enumerated activity for our analysis was in sec_103 of the code which listed sewage or solid_waste disposal facilities or facilities_for_the_local_furnishing_of_electric_energy_or_gas as with the 1986_code the code did not define solid_waste_disposal_facility the legislative_history to the code provided that solid_waste disposal means the collection storage treatment utilization processing or final disposal of solid_waste as defined in the solid_waste disposal act u s c conf_rep no pincite 1968_2_cb_715 temporary regulations were issued in that define solid_waste_disposal_facility under sec_103 of the code in particular sec_1_103-8 of the regulations provide that a solid_waste_disposal_facility includes property that is used for the storage or disposal of solid_waste under sec_1_103-8 the term solid_waste shall have the same meaning as in section of the solid_waste disposal act u s c except that for purposes of this paragraph material will not qualify as solid_waste unless on the date_of_issue of the obligations issued to provide the facility to dispose_of such waste material it is property which is useless unused unwanted or discarded solid material tam-149382-02 which has no market or other value at the place where it is located thus where any person is willing to purchase such property at any price such material is not waste where any person is willing to remove such property at his own expense but is not willing to purchase such property at any price such material is waste section of the solid_waste disposal act provides that the term solid_waste means garbage refuse and other discarded solid materials including solid-waste materials resulting from industrial commercial and agricultural operations and from community activities but does not include solids or dissolved material in domestic sewage or other significant pollutants in water resources such as silt dissolved or suspended solids in industrial waste water effluents dissolved materials in irrigation return flows or other common water pollutants in as part of the tax_reform_act_of_1986 congress reorganized and amended the tax-exempt_bond provisions in doing so the conferees provided that t he conferees intend that to the extent not amended all principles of present law continue to apply under the reorganized provisions conf_rep no at ii-686 vol c b ii as part of the reorganization sec_103 was recodified and moved to sec_142 sewage facilities sec_142 solid_waste disposal facilities and sec_142 facilities_for_the_local_furnishing_of_electric_energy_or_gas sec_1301 et seq of the tax_reform_act_of_1986 p l vol c b with respect to solid_waste disposal facilities the conference_report to the tax_reform_act_of_1986 provides house bill present law exempt-facility idbs may be issued to finance solid_waste disposal facilities qualified steam-generating or alcohol-producing facilities may also be financed under this exception exempt-facility bonds may be issued to finance solid_waste disposal facilities defined generally as under present law but limited to directly related and essential facilities the provision regarding qualified steam-generating or alcohol-producing facilities is repealed the senate amendment retains present law conference agreement senate amendment tam-149382-02 the conference agreement allows exempt-facility bonds to be issued to finance solid_waste disposal facilities defined generally as under present law thus as under present law tax-exempt_financing may be provided for the processing of solid_waste or heat into usable form but not as an exempt_facility_bond for further processing that converts the resulting materials or heat into other products the special rule for certain qualified steam generating or alcohol- producing facilities is repealed the conferees wish to clarify that solid_waste does not include most hazardous waste including radioactive waste conf_rep no pincite vol c b ii the issuer frames the question presented as requiring answers to two issues whether the definition of solid_waste without consideration to the tax_reform_act_of_1986 included radioactive waste and if solid_waste included radioactive waste whether the 1986_code changed that result we disagree with the issuer’s assessment of the relevant issues the bonds are subject_to the 1986_code not the code so the state of the law prior to the tax_reform_act_of_1986 has no direct bearing on the issue that is the subject of this memorandum we need to determine only whether congress in reenacting the provision for solid_waste disposal facilities intended for solid_waste to exclude radioactive waste under the 1986_code whether the code took the same or a different position could be relevant only to help parse through an ambiguity in the 1986_code and legislative_history although the statute is not clear on this matter the legislative_history is clear as noted above the legislative_history to the 1986_code provides that solid_waste does not include most hazardous waste including radioactive waste we conclude that this phrase means that solid_waste does not include any radioactive waste any hazardous waste that is radioactive waste is not solid_waste our conclusion is consistent with the general explanation of the tax_reform_act_of_1986 the blue_book the blue_book in describing the solid_waste disposal provisions provides exempt-facility bonds may be issued under the act to finance solid_waste disposal facilities defined generally as under the prior-law exception for exempt- activity idbs for solid_waste disposal facilities thus tax-exempt_financing may be provided for the processing of solid_waste or heat into usable form but not with exempt-facility bond proceeds for further processing that converts the the blue_book while not legislative_history can be used to verify an interpretation of statute see eg 411_us_458 referring to the general explanation of the tax reform act of as compelling contemporary indication of the effect of the relevant law 173_f3d_533 4th cir we recognize that the general explanation of the tax_reform_act_of_1986 is not controlling authority but in the absence of any clearer statement of legislative intent this explanation of the statute may nonetheless shed some light on the matter tam-149382-02 resulting materials or heat into other products congress did not intend the term solid_waste to include hazardous waste including any radioactive waste the special rules of prior_law allowing exempt-activity idb financing for certain qualified steam-generating or alcohol-producing facilities are repealed joint_committee on taxation staff general explanation of the tax_reform_act_of_1986 99th cong pincite0 connected to this statement is a footnote that provides congress intended that this clarification provide no inference regarding the treatment of radioactive waste under prior_law ie for bonds issued before the effective date of the act see cong rec e3392 date statement of mr rostenkowski the issuer argues that we should not look to the legislative_history because the statute is unambiguous-it does not explicitly exclude solid radioactive waste from the definition of solid_waste we disagree with this characterization of the statute the statute does not provide a definition of solid_waste it uses the term solid_waste disposal facilities which is not defined and it provides no context in which to determine what congress intended by the phrase solid_waste disposal facilities when there is a gap or ambiguity in a statute we must look to congressional intent and agency interpretation 467_us_837 as discussed above the legislative_history accompanying the statute addresses what congress intended and indicates that solid_waste does not include radioactive waste the issuer also argues that we cannot look to the blue_book because it mischaracterizes the conference_report and that the blue_book should be given little if any weight when as here the statute is unambiguous and the blue_book is inconsistent with the statute and the legislative_history even if this is a correct statement of the authority of a blue_book as noted above the statute is ambiguous moreover with respect to the blue book’s statement on radioactive waste the blue_book and conference_report can be read consistently they both indicate that radioactive waste is not solid_waste it is the issuer’s reading of the conference_report ie that solid_waste includes some radioactive waste that results in the inconsistency conclusion the statement of congressman rostenkowski referenced in the blue_book provides the statement of managers contains a statement indicating that for purposes of issuing exempt-facility bonds to finance solid_waste disposal facilities the term solid_waste does not include most hazardous waste - including radioactive waste this statement is not intended to affect the definition of what constitutes solid_waste under present law it is only intended to clarify the definition of solid_waste for bonds issued after the effective date of the act which are not covered by any transitional exceptions to the exempt-facility bond provisions contained in the conference agreement statement of chairman rostenkowski cong 2nd sess cong rec e tam-149382-02 radioactive waste is not solid_waste and thus spent fuel rods are not solid_waste under sec_142 of the 1986_code caveats a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
